                     IN THE UNITED STATES DISTRICT COURT

                   FOR THE SOUTHERN DISTRICT OF GEORGIA

                                 AUGUSTA DIVISION


GARRATT EUGENE ROYALTY,

             Plaintiff,

      V.                                              CV 118-051


DR. ROBERT WILLIAMS;
KRYSTAL JOHNSON; and
HEATHER ASHLEY,

             Defendants.




                                       ORDER




      After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which no objections have been filed. Accordingly,

the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,

DENIES AS MOOT the motions for summary judgment, (doc. nos. 45, 47), and

DISMISSES this case without prejudice under the conditions described in the Report and

Recommendation,(doc. no. 61, pp. 5-6). The Court DIRECTS the Clerk to terminate all

pending motions and deadlines, enter an appropriate judgment, and CLOSE this case.

      SO ORDERED this gs^/^^dav of May, 2019, at Augusta, Georgia.



                                        j. RAi^L hall/:hief judge
                                               ■D STATES DISTRICT COURT
                                         SOUTHERN DISTRICT OF GEORGIA
